Citation Nr: 1641976	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-41 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES


1.  Entitlement to service connection for a bilateral thumb disorder.
 
2.  Entitlement to service connection for a stomach disorder, to include ulcers. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1971 to January 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs, Regional Office, located in Chicago, Illinois (RO), which denied the benefits sought on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his September 2010 substantive appeal, the Veteran stated his desire to testify before a member of the Board during a hearing held via videoconference capabilities.  The Veteran has been twice scheduled for such a hearing, but he was unable to attend both the original and the rescheduled hearing dates, and he has asked for his hearing to be postponed.  The Veteran has not withdrawn his request for a Board hearing following the issuance of an August 2016 clarification letter regarding his request for a Board hearing.  The Veteran should be rescheduled for a videoconference hearing.  

As videoconference hearings are scheduled by the RO, a remand is required so that such a hearing can be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing as indicated by the Veteran.  Once the hearing is conducted, or in the event that the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




